Citation Nr: 0409640	
Decision Date: 04/14/04    Archive Date: 04/21/04

DOCKET NO.  03-15 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to reopen the 
previously denied claim of entitlement to service connection for 
the cause of the veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to November 
1945.  He died in January 1985, and the appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which declined to find that the appellant had 
submitted new and material evidence to reopen her previously 
denied claim of entitlement to service connection for the cause of 
the veteran's death.  This claim has been advanced on the docket 
upon the appellant's motion pursuant to 38 U.S.C.A. Section 7107 
and 38 C.F.R. Section 20.900(c).


FINDINGS OF FACT

1.  In a December 1985 decision, the Board denied entitlement to 
service connection for the cause of the veteran's death.

2.  In an August 2001 decision, the Board found that the appellant 
had not submitted new and material evidence to reopen her 
previously denied claim of entitlement to service connection for 
the cause of the veteran's death.  The appellant was provided 
notice of the decision and of her appellate rights, but did not 
appeal and the decision became final.
 
3.  Evidence received since the August 2001 decision is new, but 
it does not relate to a necessary unestablished fact or raise a 
reasonable possibility of substantiating the claim.
 
 

CONCLUSIONS OF LAW
 
1.  Evidence received since the Board's August 2001 decision 
finding that no new and material evidence had been submitted to 
reopen the previously denied claim of entitlement to service 
connection for the cause of the veteran's death is not new and 
material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2003).

2.  The decision of the Board in August 2001 finding that no new 
and material evidence had been submitted to reopen the previously 
denied claim of entitlement to service connection for the cause of 
the veteran's death is final and is not reopened.  38 U.S.C.A. §§ 
1110, 1310, 7104 (West 2002); 38 C.F.R. § 20.1100 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Board notes at the outset of this decision that it has given 
consideration to the provisions of the Veterans Claims Assistance 
Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 to 5107 (West 2002)) 
which includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to substantiate 
a claim for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the development 
of a claim.  Regulations implementing the VCAA have been enacted.  
See 66 Fed. Reg. 45,620 (August 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Also see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board has carefully considered the provisions of the VCAA, the 
implementing regulations, the United States Court of Appeals for 
the Federal Circuit's (Federal Circuit) decisions in Disabled  
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003) and Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F. 3d 1334 (Fed. Cir. 2003), which 
invalidated portions of the implementing regulations, the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, Section 701, 117 Stat. 
2651 (Dec. 2003), and the United States Court of Appeals for 
Veteran's Claims (Court) decision in Pelegrini v. Principi, 17 
Vet. App. 412 (2004), which addressed the timing and content of 
proper VCAA notice.  Following a complete review of the record 
evidence, the Board finds, for the reasons expressed immediately 
below, that the development of the claim here on appeal has 
proceeded in accordance with the law and regulations. 
 
The Court's decision in Pelegrini held, in part, that a VCAA 
notice, as required by 38 U.S.C. Section 5103(a), must be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In this 
case, the initial AOJ decision was made in April 2002, but the 
VCAA notice was not given to the appellant until July 2003.  The 
Board, however, finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error for the reasons 
specified below.   

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the claim, 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  
Although the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the notice, 
it did leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  The Court in Pelegrini 
found, on the one hand, that the failure to provide the notice 
until after a claimant has already received an initial unfavorable 
AOJ determination, i.e., a denial of the claim, would largely 
nullify the purpose of the notice and, as such, prejudice the 
claimant by forcing him or her to overcome an adverse decision, as 
well as substantially impair the orderly sequence of claims 
development and adjudication.  On the other hand, the Court 
acknowledged that the Secretary could 

show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Id.  ("The Secretary has failed to 
demonstrate that, in this case, lack of such a pre-AOJ-decision 
notice was not prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds that 
the Court in Pelegrini has left open the possibility of a notice 
error being found to be non-prejudicial to a claimant.  To find 
otherwise would require the Board to remand every similar case for 
the purpose of having the AOJ provide a pre-initial adjudication 
notice.  The only way the AOJ could provide such a notice would be 
to vacate all prior adjudications, as well as to nullify the 
notice of disagreement and substantive appeal that were filed by 
the appellant to perfect the appeal to the Board.  This would be 
an absurd result and, as such, it is not a reasonable construction 
of Section 5103(a).  Additionally, there is no basis for 
concluding that harmful error occurs simply because a claimant 
receives VCAA notice after an initial adverse adjudication.  
Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first agency 
adjudication, this could not have been the intention of the Court 
because otherwise it would not have taken "due account of the rule 
of prejudicial error" in reviewing the Board's decision.  See 38 
U.S.C. § 7261(b)(2); see also Conway v. Principi, 535 F.3d 1369 
(Fed. Cir. 2004) (There is no implicit exemption for the notice 
requirements contained in 38 U.S.C. § 5103(a) from the general 
statutory command set forth in section 7261(b)(2) that the 
Veterans Claims Court shall "take due account of the rule of 
prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is required 
to review the evidence of record on a de novo basis and without 
providing any deference to the AOJ's decision.  As provided by 38 
U.S.C. Section 7104(a), all questions in a matter which are 
subject to decision by the Secretary under 38 U.S.C. Section 
511(a) shall be subject to one review on appeal to the Secretary, 
and such final decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with respect 
to claims for veterans benefits, it is entirely appropriate for 
the Board to consider whether the failure to provide a pre-AOJ 
initial adjudication constitutes harmless error, especially 
because an AOJ determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the single and sole 
decision of the Secretary in the matter under consideration.  See 
38 C.F.R. § 20.1104.  That said, there is simply no "adverse 
determination," as discussed by the Court in Pelegrini, for the 
appellant to overcome.  Similarly, a claimant is not compelled 
under 38 U.S.C. Section 5108 to proffer new and material evidence 
simply because an AOJ decision is appealed to the Board.  Rather, 
it is only after a decision of either the AOJ or the Board becomes 
final that a claimant has to surmount the reopening hurdle.  The 
VCAA requires that the duty to notify is satisfied and that 
claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect in the timing of the VCAA 
notice was harmless error.  Although the notice provided to the 
appellant was not given prior to the first AOJ adjudication of the 
claim, the notice was provided by the AOJ prior to the transfer 
and certification of the appellant's case to the Board and the 
content of the notice fully complied with the requirements of 38 
U.S.C. Section 5103(a) and 38 C.F.R. Section 3.159(b).  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of the claim, and to respond to 
VA notices.  Therefore, notwithstanding Pelegrini, the Board finds 
that it is not prejudicial error to decide this appeal at this 
time.  

VA has a duty under the VCAA to notify an appellant and his or her 
representative of any information and evidence needed to 
substantiate and complete a claim as well as to inform the 
appellant as to whose responsibility it is to obtain the needed 
information.  The appellant was informed of the requirements of 
the VCAA specifically and in detail in a letter dated in July 
2003.  The Board finds that the information provided to the 
appellant specifically satisfied the requirements of 38 U.S.C.A. 
Section 5103 in that she was clearly notified of the evidence 
necessary to substantiate her claim and the responsibilities of VA 
and the appellant in obtaining evidence.  Although the appellant's 
representative asserted in its April 2004 Written Brief 
Presentation that the July 2003 RO letter did not comply with the 
requirements of the VCAA, the representative did not point out any 
specific flaw in the notice and the Board is unable to determine 
what type of noncompliance the representative might be addressing.  
The July 2003 letter stated that (1) the evidence needed to 
substantiate the appellant's claim was, among other things, 
evidence that the veteran died from a service-related injury or 
disease, (2) VA would obtain relevant records from any Federal 
agency and relevant records identified by the appellant, and (3) 
the appellant is responsible for supplying VA with sufficient 
information to obtain relevant records on her behalf and is 
ultimately responsible for submitting all relevant evidence not in 
the possession of a Federal department or agency.  The Board notes 
that although the Court in Pelegrini indicated that there was a 
fourth element of notification, VA General Counsel rendered a 
Precedential Opinion in February 2004, finding that 38 U.S.C. 
Section 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  See VAOPGCPREC 1-2004 (Feb. 24, 2004).  
Thus, under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.  

The Veterans Benefits Act of 2003 amended 38 U.S.C. Section 
5103(b) to provide that the one-year limitation in that section 
should not be construed to prohibit VA from making a decision on 
the claim before the expiration of the one-year period.  This 
section of the Veterans Benefits Act of 2003 also provides that 
nothing in the section should be construed to require re-
notification or additional notification to the claimant.  This 
amendment is effective as if enacted on November 9, 2000.  
Consequently, the Board finds that not only is the notice given to 
the appellant sufficient, but the decision rendered prior to the 
expiration of the one-year notice period is appropriate. 

The VCAA provides that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate his or 
her claim unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  The law 
provides that the assistance provided by VA shall include making 
reasonable efforts to obtain relevant records that a claimant 
identifies.   

The Board fully acknowledges that the appellant responded to the 
RO's July 2003 notice that same month with a request for VA to 
obtain the veteran's Social Security Administration (SSA) records.  
The Board, however, finds that records supporting the grant of SSA 
disability benefits beginning in August 1978, approximately thirty 
years after his discharge from active service, are not relevant to 
the issue at hand.  Specifically, the appellant's claim has been 
repeatedly denied because there is no medical evidence linking the 
veteran's death to a service-related disability.  Because the SSA 
records, if they are even available after approximately twenty-
five years, will speak to the issue of disability at that time as 
opposed to the etiology of diagnosed disabilities, the Board finds 
that a reasonable possibility does not exist that obtaining those 
records would aid in substantiating the appellant's claim.  See 38 
U.S.C. § 5103A(a)(2).

After reviewing the record, the Board finds that VA has complied 
with the VCAA's duty to assist by aiding the appellant in 
obtaining medical evidence.  It appears that all known and 
available medical records relevant to the issue here on appeal 
have been obtained and are associated with the claims file.  
Furthermore, the Board notes that the appellant and her 
representative have been accorded ample opportunity to present 
evidence and argument in support of the appellant's claim.  The 
appellant was afforded the opportunity to testify before an RO 
hearing officer and/or the Board, but declined to do so.  Thus, 
the Board finds that VA has done everything reasonably possible to 
notify and to assist the appellant and that no further action is 
necessary to meet the requirements of the VCAA and the applicable 
implementing regulations.  

II.  New and Material Evidence

In December 1985, the Board denied entitlement to service 
connection for the cause of the veteran's death, finding that the 
veteran had died of an apparent heart attack and there was no 
evidence of organic cardiovascular disease during service or 
within one year of separation of service.  The appellant 
subsequently requested that her claim be reopened and in August 
2001, the Board declined to find that new and material evidence 
had been submitted to reopen the claim as the newly submitted 
evidence supported an alternative theory regarding the cause of 
the veteran's death but it did not show that the veteran's death 
was caused by an injury or disease of service origin.  The 
appellant was given notice of that decision, but did not appeal.  
As such, the Board's decision became final.  See 38 U.S.C.A. § 
7104(a); 38 C.F.R. § 20.1100.

The appellant submitted her most recent request to reopen the 
previously denied claim in October 2001.  Despite the finality of 
a prior adverse decision, a claim will be reopened and the former 
disposition reviewed if new and material evidence is presented or 
secured with respect to the claim which has been disallowed.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

Under 38 C.F.R. Section 3.156(a) (2003), "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  The revised version of 38 C.F.R. Section 
3.156(a) applies in this case because the appellant's claim was 
received in October 2001, after the current regulation's effective 
date of August 29, 2001.  With these considerations, the Board 
must now review all of the evidence which has been submitted by 
the appellant or otherwise associated with the claims folder since 
the last final decision in August 2001.  

Service connection for VA compensation purposes will be granted 
for a disability resulting from disease or personal injury 
incurred in the line of duty or for aggravation of a preexisting 
injury in the active military, naval or air service.  See 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The death of a veteran 
will be considered as having been due to a service-connected 
disability when the evidence establishes that such disability was 
either the principal or a contributory cause of death.  The issue 
involved will be determined by exercise of sound judgment, without 
recourse to speculation, after a careful analysis has been made of 
all the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  See 38 C.F.R. 
§ 3.312(a).

As noted above, the appellant's claim has been denied because the 
evidence does not show that the veteran's death was caused by a 
service-connected disability.  Accordingly, the unestablished fact 
necessary to substantiate this claim is that the principal or a 
contributory cause of the veteran's death was a disability that 
began during service or as a consequence of service.

At the time of the last final decision, the evidence of record 
included a death certificate dated January 17, 1985, reflecting 
the cause of death as natural causes (apparent heart attack), 
medical evidence of severe disability due to heart disease and 
chronic pulmonary disease since 1978, and an opinion of the 
veteran's treating physician dated in 1986 that the veteran's 
death was related to cardiac rhythm disturbance and not the result 
of a heart attack.  The physician stated that it was conceivable 
that a factor in the veteran's death could have been stress on his 
cardiovascular system caused by an apparent pulmonary infection 
for which antibiotics were prescribed the day of his death.  Also 
of record was a transcript of the appellant's testimony before the 
Board in April 2001.  The appellant's testimony reflected her 
belief that the veteran incurred chronic bronchitis during service 
and it was this pulmonary disease that caused his ultimate demise.

With the appellant's current request to reopen her claim, she 
submitted copies of medical evidence already of record and related 
that the veteran received Social Security Administration 
disability benefits at the age of fifty-five, a fact that has been 
of record since 1978 when the veteran reported that disability 
income in conjunction with his application for and grant of 
nonservice-connected pension benefits.  The only evidence 
submitted which has not previously been before VA is two 
statements from the coroner who signed the veteran's death 
certificate reflecting that he had no knowledge of the veteran's 
medical history at the time he signed the certificate, and an 
undated hematology report.  The newly submitted evidence, however, 
does not by itself or in conjunction with the evidence already of 
record tend to substantiate the claim that the cause of the 
veteran's death was service-related because it does not 
demonstrate that the veteran's death was a result of a disability 
that began during service or as a consequence of service.
 
Based on the evidence as outlined above, the Board finds that the 
newly submitted evidence does not relate to a necessary 
unestablished fact or raise a reasonable possibility of 
substantiating the claim.  Specifically, the statements from the 
gentleman who signed the veteran's death certificate do not 
include an opinion as to the cause of the veteran's death and the 
undated hematology report does not speak to the cause of the 
veteran's death.  Thus, the evidence remains that the veteran died 
in January 1985, forty years after his discharge from service, of 
an apparent heart rhythm disturbance which may have been 
contributed to by a lung disease of which he had two, chronic 
bronchitis and pneumoconiosis; he was not service-connected for 
any disability during his life or at the time of his death; he was 
granted VA nonservice-connected pension benefits in 1979 and made 
no claim that any of his disabilities at that time were related to 
his period of service; and, there is no medical opinion of record 
even remotely suggesting that the veteran developed a disability 
during service that caused or materially contributed to his death.  
The one medical opinion of record reflects that it is possible 
that the veteran's heart rhythm disturbance may have been 
contributed to by a lung disease and it appears that the appellant 
wants VA to make the finding that the evidence of the veteran 
being treated for cold symptoms during service shows that the 
development of chronic bronchitis later in life is result of an 
inservice incident.  The medical evidence of record, however, 
simply does not support such a finding.  

Consequently, the Board finds that the appellant has not submitted 
new and material evidence to reopen the previously denied claim of 
entitlement to service connection for the cause of the veteran's 
death.  The medical evidence shows that chronic cardiovascular, 
lung and/or pulmonary disorders manifest many years after the 
veteran's discharge from service and there is no medical nexus 
between the cause of the veteran's death and any incident of 
service.  The Board again expresses its sympathy for the 
appellant's loss of her husband and its appreciation for his 
meritorious service during World War II.  The fact remains, 
however, that the newly submitted evidence does not support the 
underlying claim of entitlement to service connection for the 
cause of the veteran's death.  As such, the appeal is denied.


ORDER

New and material evidence having not been submitted, service 
connection for the cause of the veteran's death remains denied.



	                        
____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



